Title: To John Adams from William Cocke, 21 August 1797
From: Cocke, William
To: Adams, John



Sir,
Mulberry Grove 21 August 1797

By Major Lewis I have the pleasure to inform You that I have neglected no Oppertunity to assure my fellow Citizens of the Great regard you expressed for them and the Confidence you have in the rectitude of their Conduct I am well Sattafied that they will Continue to merit your esteem and that no People Can have a higher Respect for the Goverment and Laws of their Country, they look upon every attempt to disturb the peace of the United States with indignation and Confide as they aught in the legal Constituted Authorities to point Out the rule that Shall direct them and have a united wish to Cultivate and perpituate the best understanding with the Subjects of his most Cathalic Majesty they deny having any knowledge of Any plan formed by the British or their adhearance Against the Spanish Settlements and I am Confident that it is as well the wish as interest of the people of this State to be at peace with all the World. I am with esteem / Your M obt Servt

Wm Cocke